           Case 1:16-cv-00555-PGG Document 147 Filed 11/28/18 Page 1 of 1



                           NORTH POINT • 901 LAKESIDE AVENUE • CLEVELAND, OHIO 44114.1190

                                TELEPHONE: +1.216.586.3939 • FACSIMILE: +1.216.579.0212


                                                                                               Direct Number: (216) 586-1344
                                                                                                   dfadler@JonesDay.com




                                                November 28, 2018


VIA ECF AND FAX

 Honorable Paul G. Gardephe
 United States District Court
 Southern District of New York
 Thurgood Marshall Courthouse
 40 Foley Square, Room 2204
 New York, NY 10007


    Re: Pacific Life Insurance Co., et al. v. U.S. Bank Nat’l Ass’n, et al., No. 16-cv-00555-PGG

Dear Judge Gardephe:

       We represent U.S. Bank National Association. We write to join Defendant Bank of
America, N.A. in submitting as supplemental authority the decisions in Blackrock Balanced
Capital Portfolio (FI) v. U.S. Bank Nat’l Ass’n, 165 A.D.3d 526 (1st Dep’t 2018), Triaxx Prime
CDO 2006-1 Ltd. v. U.S. Bank Nat’l Ass’n, 2018 WL 6016547 (2d Cir. Nov. 16, 2018), and
American Fidelity Assurance Co. v. Bank of New York Mellon, No. 11-cv-1284-D (W.D. Okla.
Oct. 31, 2018). These decisions support U.S. Bank’s Motion to Dismiss Plaintiffs’ Amended
Complaint for the reasons stated in Bank of America’s letter submitted to the Court yesterday.
See ECF No. 146.

                                                             Respectfully submitted,

                                                             /s/ David F. Adler
                                                             David F. Adler
                                                             Jones Day
                                                             North Point, 901 Lakeside Avenue
                                                             Cleveland, Ohio 44114-1190
                                                             Phone: (216) 586-3939
                                                             Fax: (216) 579-0212
                                                             dfadler@jonesday.com
                                                             Counsel for Defendant U.S. Bank National
                                                             Association

cc: Counsel of Record (via ECF)


ALKHOBAR • AMS TERDAM • ATL ANTA • BEIJ ING • B OS TON • BRISBANE • BRUSSEL S • CHICAGO • CLEVEL AND • COLU MBUS • DALL AS
DETROIT • DUBAI • DÜSSELDORF • FRANKFUR T • HONG KONG • HOUS TON • IRVINE • JEDDAH • LONDON • LOS ANGELES • MADRID
MEXICO CIT Y • MIAMI • MIL AN • MINNEAPOLIS • MOSCOW • MUNICH • NEW YORK • PAR IS • PER TH • PITTSB URGH • RIYADH
SAN DIEGO • SAN FRANCISCO • SÃO PAULO • SHANGHAI • SILICO N VALLEY • SINGAPORE • S YDNEY • TAIPEI • TOKYO • WASHINGTO N
